Exhibit 10.51

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE MORGANS HOTEL GROUP CO.
2006 OMNIBUS STOCK INCENTIVE PLAN

Name of Grantee:
No. of RSUs:
Grant Date:

Pursuant to the Morgans Hotel Group Co. 2006 Omnibus Stock Incentive Plan (the
“Plan”) of Morgans Hotel Group Co. (the “Company”), a Delaware corporation, this
Restricted Stock Unit Award Agreement (this “Agreement”) is made and entered
into as this          day of         , 2006 (the “Grant Date”), by and between
the Company and              (the “Grantee”), for the purpose of issuing to the
Grantee the number of restricted stock units (“RSUs”) specified above (this
“Award”) under the terms and conditions set forth herein.


1.             THE PLAN.  THIS AWARD IS MADE PURSUANT TO THE PLAN, AND THE TERMS
OF THE PLAN ARE INCORPORATED INTO THIS AGREEMENT, EXCEPT AS OTHERWISE
SPECIFICALLY STATED HEREIN.  CAPITALIZED TERMS USED IN THIS AGREEMENT THAT ARE
NOT DEFINED IN THIS AGREEMENT HAVE THE MEANINGS AS USED OR DEFINED IN THE PLAN. 
REFERENCES IN THIS AGREEMENT TO ANY SPECIFIC PLAN PROVISION SHALL NOT BE
CONSTRUED AS LIMITING THE APPLICABILITY OF ANY OTHER PLAN PROVISION.


2.             AWARD.  THE COMPANY HEREBY GRANTS TO THE GRANTEE          RSUS
(“EMPLOYEE RSUS”) OF THE COMPANY AS COMPENSATION FOR THE GRANTEE’S SERVICE AS AN
EMPLOYEE OF THE COMPANY.  THE EMPLOYEE RSU CONSTITUTES AN UNFUNDED AND UNSECURED
PROMISE OF THE COMPANY TO DELIVER (OR CAUSE TO BE DELIVERED) TO THE GRANTEE,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, A SHARE OF COMMON STOCK
(A “SHARE”) (OR CASH EQUAL TO THE FAIR MARKET VALUE THEREOF PURSUANT TO SECTION
6) ON A DELIVERY DATE (AS DEFINED BELOW) (THE SHARES THAT ARE DELIVERABLE TO THE
GRANTEE PURSUANT TO THE RSU, THE “RSU SHARES”).  UNTIL SUCH DELIVERY, THE
GRANTEE HAS ONLY THE RIGHTS OF A GENERAL UNSECURED CREDITOR, AND NO RIGHTS AS A
SHAREHOLDER, OF THE COMPANY.


3.             VESTING.  EXCEPT AS PROVIDED IN SECTIONS 5 AND 6, THE GRANTEE’S
EMPLOYEE RSUS SHALL VEST IN EQUAL INSTALLMENTS OF 25% ON THE FIRST, SECOND,
THIRD AND FOURTH ANNIVERSARIES OF THE GRANT DATE (WHICH AMOUNTS MAY BE ROUNDED
TO AVOID FRACTIONAL RSU SHARES).


4.             DELIVERY.  EXCEPT AS PROVIDED IN SECTION 8, SHARES UNDERLYING THE
GRANTEE’S VESTED EMPLOYEE RSUS (OR CASH EQUAL TO THE FAIR MARKET VALUE THEREOF
PURSUANT TO SECTION 6) SHALL BE DELIVERED TO THE GRANTEE REASONABLY PROMPTLY
AFTER EACH VESTING DATE (EACH DATE, A “DELIVERY DATE” WITH RESPECT TO SUCH
VESTED EMPLOYEE RSUS).


5.             TERMINATION.  UNLESS THE COMMITTEE DETERMINES OTHERWISE, AND
EXCEPT AS PROVIDED IN SECTION 6, IF THE GRANTEE’S EMPLOYMENT TERMINATES FOR ANY
REASON BEFORE ALL OF THE GRANTEE’S EMPLOYEE RSUS HAVE VESTED, THEN THE GRANTEE’S
RIGHTS IN RESPECT OF ANY OF THE


--------------------------------------------------------------------------------



GRANTEE’S EMPLOYEE RSUS THAT ARE NOT VESTED SHALL IMMEDIATELY TERMINATE AND SUCH
UNVESTED RSUS SHALL CEASE TO BE OUTSTANDING AND NO SHARES OR DIVIDEND EQUIVALENT
PAYMENTS WILL BE DELIVERED IN RESPECT OF SUCH UNVESTED RSUS.


6.             CHANGE IN CONTROL.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT AND THE PLAN, UPON A CHANGE IN CONTROL, ALL OF THE GRANTEE’S
OUTSTANDING EMPLOYEE RSUS SHALL VEST AND THE SHARES UNDERLYING THE GRANTEE’S
OUTSTANDING EMPLOYEE RSUS (OR CASH EQUAL TO THE FAIR MARKET VALUE THEREOF) SHALL
BE DELIVERED TO THE GRANTEE PROMPTLY THEREAFTER.


7.             DIVIDEND EQUIVALENTS.  WITH RESPECT TO EACH OF THE GRANTEE’S
OUTSTANDING EMPLOYEE RSUS, PRIOR TO THE DELIVERY OF ANY RSU SHARES, AT OR AFTER
THE TIME OF DISTRIBUTION OF ANY REGULAR CASH DIVIDEND PAID BY THE COMPANY IN
RESPECT OF THE COMMON STOCK THE RECORD DATE FOR WHICH OCCURS ON OR AFTER THE
GRANT DATE OF SUCH RSUS, THE GRANTEE SHALL BE ENTITLED TO RECEIVE AN AMOUNT IN
CASH (LESS APPLICABLE WITHHOLDING) EQUAL TO SUCH REGULAR DIVIDEND PAYMENT AS
WOULD HAVE BEEN MADE IN RESPECT OF THE RSU SHARES NOT YET DELIVERED (WHETHER OR
NOT VESTED), AS IF THE RSU SHARES HAD BEEN ACTUALLY DELIVERED.


8.             ISSUANCE OF RSU SHARES.  AS PROMPTLY AS IS PRACTICABLE AFTER A
DELIVERY DATE, THE COMPANY SHALL ISSUE THE RSU SHARES REGISTERED IN THE NAME OF
THE GRANTEE, OR THE GRANTEE’S LEGAL REPRESENTATIVE, AND SHALL DELIVER
CERTIFICATES REPRESENTING THE RSU SHARES WITH THE APPROPRIATE LEGENDS AFFIXED
THERETO.  THE COMPANY MAY REASONABLY POSTPONE SUCH DELIVERY UNTIL IT RECEIVES
SATISFACTORY PROOF THAT THE ISSUANCE OF SUCH RSU SHARES WILL NOT VIOLATE ANY OF
THE PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, ANY RULES OR REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION PROMULGATED THEREUNDER, OR THE REQUIREMENTS OF APPLICABLE
STATE LAW RELATING TO AUTHORIZATION, ISSUANCE OR SALE OF SECURITIES, OR UNTIL
THERE HAS BEEN COMPLIANCE WITH THE PROVISIONS OF SUCH ACTS OR RULES.  THE
GRANTEE UNDERSTANDS THAT THE COMPANY IS UNDER NO OBLIGATION TO REGISTER OR
QUALIFY THE RSU SHARES WITH THE SEC, ANY STATE SECURITIES COMMISSION OR ANY
STOCK EXCHANGE TO EFFECT SUCH COMPLIANCE.


9.          NONTRANSFERABILITY OF EMPLOYEE RSUS.  THESE EMPLOYEE RSUS MAY NOT BE
TRANSFERRED IN ANY MANNER OTHER THAN BY WILL, BY THE LAWS OF DESCENT AND
DISTRIBUTION, OR BY INSTRUMENTS TO AN INTER VIVOS TESTAMENTARY TRUST IN WHICH
THE EMPLOYEE RSUS ARE PASSED TO BENEFICIARIES UPON THE DEATH OF THE GRANTEE. THE
TERMS OF THESE EMPLOYEE RSUS SHALL BE BINDING UPON THE EXECUTORS, ADMINISTRATORS
AND SUCCESSORS OF THE GRANTEE.


10.        PRIVILEGES OF STOCK OWNERSHIP.  THE GRANTEE SHALL NOT HAVE ANY OF THE
RIGHTS OF A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY RSU SHARES UNTIL THE
RSU SHARES ARE ISSUED TO THE GRANTEE AND NO ADJUSTMENT SHALL BE MADE FOR CASH
DISTRIBUTIONS IN RESPECT OF SUCH RSU SHARES FOR WHICH THE RECORD DATE IS PRIOR
TO THE DATE UPON WHICH SUCH GRANTEE OR PERMITTED TRANSFEREE SHALL BECOME THE
HOLDER OF RECORD THEREOF.


11.        ENTIRE AGREEMENT.  THE PLAN IS INCORPORATED HEREIN BY REFERENCE.  
THIS AGREEMENT, THE PLAN AND ANY SUCH OTHER DOCUMENTS AS MAY BE EXECUTED IN
CONNECTION WITH THE DELIVERY OF THE RSU SHARES CONSTITUTE THE ENTIRE AGREEMENT
AND UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS WITH RESPECT TO
SUCH SUBJECT MATTER.  ANY ACTION TAKEN OR DECISION MADE BY THE

2


--------------------------------------------------------------------------------



COMMITTEE ARISING OUT OF OR IN CONNECTION WITH THE CONSTRUCTION, ADMINISTRATION,
INTERPRETATION OR EFFECT OF THIS AGREEMENT SHALL LIE WITHIN ITS SOLE AND
ABSOLUTE DISCRETION, AS THE CASE MAY BE, AND SHALL BE FINAL, CONCLUSIVE AND
BINDING ON THE GRANTEE AND ALL PERSONS CLAIMING UNDER OR THROUGH THE GRANTEE.


12.        NO OBLIGATION TO EMPLOY.  NOTHING IN THE PLAN OR THIS AGREEMENT SHALL
CONFER ON THE GRANTEE ANY RIGHT TO CONTINUE TO SERVE AS AN EMPLOYEE OF THE
COMPANY, OR TO CONTINUE IN ANY OTHER RELATIONSHIP WITH THE COMPANY, ANY PARENT
OR ANY SUBSIDIARY, OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY, ANY PARENT OR
ANY SUBSIDIARY TO TERMINATE THE GRANTEE’S EMPLOYMENT OR OTHER RELATIONSHIP AT
ANY TIME.


13.        NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE COMPANY
UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND ADDRESSED TO THE
CORPORATE SECRETARY OF THE COMPANY AT ITS PRINCIPAL CORPORATE OFFICES.  ANY
NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE GRANTEE SHALL BE IN WRITING AND
ADDRESSED TO THE GRANTEE AT THE ADDRESS LAST ON THE RECORDS OF THE COMPANY.  ALL
NOTICES SHALL BE DEEMED TO HAVE BEEN GIVEN OR DELIVERED UPON:  PERSONAL
DELIVERY; THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL BY CERTIFIED OR
REGISTERED MAIL (RETURN RECEIPT REQUESTED); ONE (1) BUSINESS DAY AFTER DEPOSIT
WITH ANY RETURN RECEIPT EXPRESS COURIER (PREPAID); OR ONE (1) BUSINESS DAY AFTER
TRANSMISSION BY FACSIMILE.


14.        SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS
UNDER THIS AGREEMENT. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY.  SUBJECT TO THE
RESTRICTIONS ON TRANSFER SET FORTH HEREIN, THIS AGREEMENT SHALL BE BINDING UPON
THE GRANTEE AND THE GRANTEE’S HEIRS, EXECUTORS, ADMINISTRATORS, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


15.        ADJUSTMENTS.  IN THE EVENT OF ANY CHANGE IN THE OUTSTANDING SHARES OF
THE COMPANY AFTER THE GRANT DATE OR ANY OTHER EVENT DESCRIBED IN SECTION 5 OF
THE PLAN OCCURRING AFTER THE GRANT DATE, THE BOARD OR THE COMMITTEE SHALL MAKE
SUCH EQUITABLE SUBSTITUTION OR ADJUSTMENT (INCLUDING CASH PAYMENTS) AS PROVIDED
FOR UNDER SECTION 5 OF THE PLAN IN ORDER TO PRESERVE THE VALUE OF THE GRANTEE’S
EMPLOYEE RSUS.


16.        SECTION 409A.  IF ANY COMPENSATION PROVIDED BY THIS AGREEMENT MAY
RESULT IN THE APPLICATION OF SECTION 409A OF THE CODE, THE COMPANY SHALL, IN
CONSULTATION WITH THE GRANTEE MODIFY THE AGREEMENT IN THE LEAST RESTRICTIVE
MANNER NECESSARY IN ORDER TO, WHERE APPLICABLE, (A) EXCLUDE SUCH COMPENSATION
FROM THE DEFINITION OF “DEFERRED COMPENSATION” WITHIN THE MEANING OF SUCH
SECTION 409A OR (B) COMPLY WITH THE PROVISIONS OF SECTION 409A, OTHER APPLICABLE
PROVISION(S) OF THE CODE AND/OR ANY RULES, REGULATIONS OR OTHER REGULATORY
GUIDANCE ISSUED UNDER SUCH STATUTORY PROVISIONS AND TO MAKE SUCH MODIFICATIONS,
IN EACH CASE, WITHOUT ANY DIMINUTION IN THE VALUE OF THE PAYMENTS TO THE
GRANTEE.


17.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THAT BODY OF LAW PERTAINING TO CHOICE OF LAW OR CONFLICT OF LAW.


18.        TAX WITHHOLDING.  THE GRANTEE SHALL, NOT LATER THAN THE DATE AS OF
WHICH THE RECEIPT OF THIS AWARD BECOMES A TAXABLE EVENT FOR FEDERAL INCOME TAX
PURPOSES, PAY TO THE

3


--------------------------------------------------------------------------------



COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE FOR PAYMENT OF ANY
FEDERAL, STATE, AND LOCAL TAXES REQUIRED BY LAW TO BE WITHHELD ON ACCOUNT OF
SUCH TAXABLE EVENT.  THE GRANTEE MAY ELECT TO HAVE THE REQUIRED MINIMUM TAX
WITHHOLDING OBLIGATION SATISFIED, IN WHOLE OR IN PART, BY AUTHORIZING THE
COMPANY TO WITHHOLD FROM RSU SHARES TO BE ISSUED.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Grant Date.

MORGANS HOTEL GROUP CO.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Employee]

 

4


--------------------------------------------------------------------------------